Citation Nr: 1419553	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for post-operative residuals, repair of recurrent dislocations, left shoulder with traumatic arthritis, status post neer prosthesis from November 10, 2008 to November 16, 2008, from January 1, 2009 to January 18, 2010, and from March 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted a temporary 100 percent rating for the Veteran's left shoulder from November 17, 2008 to December 31, 2008, based on convalescence from surgery.  The Veteran filed a notice of disagreement with this decision, contending that his left shoulder disability warrants a rating higher than 50 percent.

In a March 2010 rating decision, the RO assigned a temporary 100 percent rating for convalescence from January 19, 2010 to April 30, 2010 from surgery on his left shoulder.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the record of evidence is incomplete.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).


The Veteran has reported that he had several surgeries on his left shoulder to repair or replace his shoulder prosthesis over the appeals period; however, it is unclear when and where these surgeries or procedures were performed.  At his VA examination in February 2013, the Veteran reported that he had undergone another shoulder replacement in 2009, a procedure in 2010 to "fix" what was done in 2009, and a left shoulder reversal in 2011.  He indicated that the 2011 procedure was completed by Dr. Tate, a private physician.  These records are not in the claims file and should be obtained on remand.

The record of evidence includes medical records reflecting surgeries in November 2008 at the VA, and January 2010, by a private physician, but it is unclear who provided the procedure reportedly performed in 2009.  On remand, the Veteran should be asked to identify the provider who performed the 2009 procedure.  If the Veteran provides these records, they should be obtained.

The Board noted that, in an April 2014 brief, the Veteran's representative contended that the most recent examination provided to the Veteran to ascertain the current nature and severity of his service-connected left shoulder disability was over three years ago and should be considered stale.  However, the Veteran's Virtual VA file includes an examination report dated in February 2013, in connection with his claim for total disability rating based on individual unemployability (TDIU).  As this examination includes a thorough evaluation of the Veteran's left shoulder disability, appropriate for rating purposes, the Board finds that another examination is not warranted at this time.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the claim seeking an increased rating for his left shoulder disability, that have not yet been associated with the claims file.  In particular, the Veteran should be asked to identify the provider who performed the procedure on his left shoulder in 2009.  Appropriate steps should be taken to obtain any such identified records, to include records from a private physician, Dr. Tate, identified in the Veteran's February 2013 VA examination.

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



